Exhibit 10.1

 

AMERISOURCEBERGEN CORPORATION
2011 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated on May 14, 2015)

 

I.                                        PURPOSE OF THE PLAN

 

This 2011 Employee Stock Purchase Plan is intended to promote the interests of
AmerisourceBergen Corporation (“the Company”) by providing eligible employees
with the opportunity to acquire a proprietary interest in the Company through
participation in a payroll-deduction based employee stock purchase plan intended
to meet the requirements of section 423 of the Code.

 

This Plan became effective July 1, 2011 and applies to any purchase right
granted, or stock transferred pursuant to any purchase right granted, on or
after July 1, 2011. Any purchase right granted, or stock transferred pursuant to
any purchase right granted, prior to July 1, 2011 are governed by the terms and
conditions of the AmerisourceBergen Corporation 2002 Employee Stock Purchase
Plan as in effect at the time such purchase right was granted.

 

Capitalized terms herein shall have the meanings assigned to such terms in
Article XII.

 

II.                                   ADMINISTRATION OF THE PLAN

 

A.                                    The Plan Administrator shall have full
authority to interpret and construe any provision of the Plan and to adopt such
rules and regulations for administering the Plan as it may deem necessary or
appropriate in order to implement the Plan or to comply with the requirements of
section 423 of the Code. Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.

 

B.                                    The Plan Administrator may authorize one
or more offerings under the Plan that are not designed to comply with the
requirements of Code Section 423 but with the requirements of the foreign
jurisdictions in which those offerings are conducted. Such offerings shall be
separate from any offerings designed to comply with the Code Section 423
requirements but may be conducted concurrently with those offerings.  In no
event, however, shall the terms and conditions of any offering contravene the
express limitations and restrictions of the Plan, and to the extent required by
Code Section 423, the participants in each separate offering shall have equal
rights and privileges under that offering in accordance with the requirements of
Section 423(b)(5) of the Code and the applicable Treasury Regulations
thereunder.

 

III.                              STOCK SUBJECT TO PLAN

 

A.                                    The stock purchasable under the Plan shall
be shares of authorized but unissued or reacquired Common Stock, including
shares of Common Stock purchased on the open market. The maximum number of
shares of Common Stock which may be issued over the term of the Plan shall not
exceed 4,000,000 shares as of the effective date of the Plan.

 

B.                                    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the maximum number
and class of securities issuable under the Plan, (ii) the maximum number and
class of securities purchasable per Participant on any one Purchase Date and
(iii) the number and class of securities and the price per share in effect under
each outstanding purchase right in order to prevent the dilution or enlargement
of benefits thereunder.

 

--------------------------------------------------------------------------------


 

IV.                               PURCHASE/HOLDING PERIODS

 

A.                                    Shares of Common Stock shall be offered
for purchase under the Plan through a series of successive purchase periods
until such time as (i) the maximum number of shares of Common Stock available
for issuance under the Plan shall have been purchased or (ii) the Plan shall
have been sooner terminated.

 

B.                                    Except as otherwise provided in Section X
or as otherwise provided by the Plan Administrator, each purchase period shall
have a duration of six (6) months. The start date and end date for each purchase
period shall be established by the Plan Administrator from time to time.

 

C.                                    Except as otherwise provided by the Plan
Administrator, a Participant may not dispose of any share of Common Stock
purchased under the Plan prior to six months after the transfer of the share to
the Participant.

 

V.                                    ELIGIBILITY

 

A.                                    Each individual who (i) is an Eligible
Employee on the start date of any purchase period and (ii) has completed thirty
(30) days of service with the Company or any Corporate Affiliate prior to such
start date shall be eligible to participate in the Plan for that purchase period
on such start date.

 

B.                                    Each U.S. corporation that is a Corporate
Affiliate as of March 5, 2015 has been designated as a Participating Company. 
Each U.S. corporation that becomes a Corporate Affiliate after March 5, 2015
shall automatically become a Participating Company effective as of the start
date of the first purchase period coincident with or next following the date on
which it becomes such a Corporate Affiliate, unless the Plan Administrator
determines otherwise prior to the start date of that purchase period.  Any other
corporation that is a Corporate Affiliate as of March 5, 2015 or becomes a
Corporate Affiliate after March 5, 2015 and any Corporate Affiliate whose
participation in the Plan is delayed by the Plan Administrator under the
preceding sentence shall become a Participating Company when authorized by the
Plan Administrator to extend the benefits of the Plan to its Eligible Employees.

 

C.                                    To participate in the Plan for a
particular purchase period, the Eligible Employee must complete and submit
enrollment forms prescribed by the Plan Administrator (including a payroll
deduction authorization and Stock Purchase Agreement) in accordance with
enrollment procedures prescribed by the Plan Administrator (which may include
accessing a third party administrator’s website and enrolling electronically) on
or before the start date of the purchase period. Unless otherwise specified by
the Plan Administrator, once an Eligible Employee timely submits the properly
completed enrollment forms, his or her participation in the Plan will
automatically remain in effect from one purchase period to the next in
accordance with his or her payroll deduction authorization (including his or her
designated rate of payroll deduction) unless and until such Eligible Employee
withdraws from the Plan, changes the rate of his or her payroll deduction or his
or her employment status changes.

 

VI.                               PAYROLL DEDUCTIONS

 

A.                                    The payroll deduction authorized by the
Participant for purposes of acquiring shares of Common Stock under the Plan may
be any multiple of one percent (1%) of the Base Salary paid to the Participant
during each purchase period, up to a maximum of twenty-five percent (25%). The
deduction rate so authorized shall continue in effect for the entire purchase
period. However, the Participant may, at any time during the purchase period,
reduce his or her rate of payroll deduction to become effective as soon as
possible after submitting the appropriate form with the Plan Administrator. The
Participant may not, however, effect more than one such reduction per purchase
period.

 

2

--------------------------------------------------------------------------------


 

B.                                    Payroll deductions shall begin on the
first pay day administratively feasible following the start date of the purchase
period and shall (unless sooner terminated by the Participant) continue through
the pay day ending with or immediately prior to the last day of the purchase
period. The amounts so collected shall be credited to the Participant’s book
account under the Plan, but no interest shall be paid on the balance from time
to time outstanding in such account. The amounts collected from the Participant
shall not be held in any segregated account or trust fund and may be commingled
with the general assets of the Company and used for general corporate purposes.

 

C.                                    Payroll deductions shall automatically
cease upon the termination of the Participant’s purchase right in accordance
with the provisions of the Plan.

 

VII.                          PURCHASE RIGHTS

 

A.                                    Grant of Purchase Right. A Participant
shall be granted a separate purchase right on the start date of each purchase
period in which he or she participates. The purchase right shall provide the
Participant with the right to purchase shares of Common Stock on the Purchase
Date upon the terms set forth below.

 

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of section 424(d) of the Code) or hold outstanding options
or other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
any Corporate Affiliate.

 

B.                                    Exercise of the Purchase Right. Each
purchase right shall be automatically exercised on the Purchase Date, and shares
of Common Stock shall accordingly be purchased on behalf of each Participant
(other than any Participant whose payroll deductions have previously been
refunded in accordance with the Termination of Purchase Right provisions below)
on such date. The purchase shall be affected by applying the Participant’s
payroll deductions for the purchase period ending on such Purchase Date to the
purchase of whole and fractional shares of Common Stock (subject to the
limitation on the maximum number of shares purchasable per Participant on any
one Purchase Date) at the purchase price in effect for that purchase period. 
Notwithstanding the foregoing, the Plan Administrator may exercise discretion in
the treatment of any fractional shares including, without limitation, electing
to refund payroll deductions attributable to fractional shares to the
Participant as soon as administratively practicable or hold such amounts for the
purchase of Common Stock as the next Purchase Date in lieu of purchasing
fractional shares on behalf of the Participant.

 

C.                                    Purchase Price. The purchase price per
share at which Common Stock will be purchased on the Participant’s behalf on
each Purchase Date shall be equal to ninety-five percent (95%) of the Fair
Market Value per share of Common Stock on that Purchase Date.

 

D.                                    Number of Purchasable Shares. The number
of shares of Common Stock purchasable by a Participant on each Purchase Date
shall be the number of shares obtained by dividing the amount collected from the
Participant through payroll deductions during the purchase period ending with
that Purchase Date by the purchase price in effect for that Purchase Date. 
Notwithstanding the foregoing and subject to the limitations described in
Article VIII, no participant may purchase more than 2,000 shares of Common Stock
on a Purchase Date.

 

E.                                     Excess Payroll Deductions. Any payroll
deductions not applied to the purchase of Common Stock by reason of any
limitation on the maximum number of shares purchasable by the

 

3

--------------------------------------------------------------------------------


 

Participant on the Purchase Date (whether such limitation is pursuant to
Section VII.D, Article VIII or otherwise) shall be promptly refunded.

 

F.                                      Termination of Purchase Right. The
following provisions shall govern the termination of outstanding purchase
rights:

 

(i)                                     A Participant may, no later than fifteen
(15) days prior to a Purchase Date for a purchase period, terminate his or her
outstanding purchase right by submitting the prescribed form in accordance with
procedures prescribed by the Plan Administrator (which may include accessing a
third party administrator’s website and electronically electing to withdraw),
and no further payroll deductions shall be collected from the Participant with
respect to the terminated purchase right. Any payroll deductions collected
during the purchase period in which such termination occurs shall, at the
Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
purchase right is terminated, then the payroll deductions collected with respect
to the terminated right shall be refunded as soon as possible.

 

(ii)                                  The termination of such purchase right
shall be irrevocable, and the Participant may not subsequently rejoin the
purchase period for which the terminated purchase right was granted. In order to
resume participation in any subsequent purchase period, such individual must
re-enroll in the Plan (in accordance with procedures prescribed by the Plan
Administrator) on or before the start date of the new purchase period.

 

(iii)                               Should the Participant cease to remain an
Eligible Employee for any reason (including death, disability or change in
status) while his or her purchase right remains outstanding, then that purchase
right shall immediately terminate, and all of the Participant’s payroll
deductions for the purchase period in which the purchase right so terminates
shall be immediately refunded. However, should the Participant cease to remain
in active service by reason of an approved unpaid leave of absence, then the
Participant shall have the election, exercisable up until the last business day
of the purchase period in which such leave commences, to (a) withdraw all the
funds in the Participant’s payroll account at the time of the commencement of
such leave or (b) have such funds held for the purchase of shares at the end of
such purchase period. In no event, however, shall any further payment deductions
be added to the Participant’s account during such leave. Upon the Participant’s
return to active service (x) within three (3) months following the commencement
of such leave; or (y) prior to the expiration of any longer period for which
such the Participant is provided with reemployment rights by statute or
contract, his or her payroll deductions under the Plan shall automatically
resume at the rate in effect at the time the leave began. An individual who
returns to active employment following a leave of absence which exceeds in
duration the applicable (x) or (y) time period above will be treated as a new
Employee for purposes of subsequent participation in the Plan and must
accordingly re-enroll in the Plan (in accordance with procedures prescribed by
the Plan Administrator) on or before the start of the purchase period.

 

G.                                    Proration of Purchase Rights. Should the
total number of shares of Common Stock which are to be purchased pursuant to
outstanding purchase rights on any particular date exceed the number of shares
then available for issuance under the Plan, the Plan Administrator shall make a
pro-rata allocation of the available shares on a uniform and nondiscriminatory
basis, and the payroll deductions of each Participant, to the extent in excess
of the aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.

 

H.                                   Change in Control.  In the event that a
Change in Control occurs during a purchase period, the Plan Administrator may
take such action as it deems appropriate, including (without limitation)
(i) provide that each outstanding purchase right will terminate as of a date
prior to the effective date of the Change in Control and all payroll deductions
of each Participant accumulated during such

 

4

--------------------------------------------------------------------------------


 

purchase period (and not previously applied to the purchase of shares) shall be
refunded to the Participant; (ii) provide that a Purchase Date shall
automatically occur immediately prior to the effective date of the Change in
Control, and each purchase right outstanding at that time shall thereupon be
exercised by applying the payroll deductions of each Participant for the
purchase period in which such Change in Control occurs to the purchase of shares
of Common Stock at the purchase price per share in effect for that purchase
period pursuant to the purchase price formula provisions of Section VII.C. or
(iii) provide that each outstanding purchase right will be assumed or an
equivalent right will be substituted by the successor corporation (or parent or
subsidiary thereof).

 

I.                                        ESPP Brokerage Account.  The Plan
Administrator shall have the discretionary authority to require that the shares
purchased on behalf of each Participant be deposited directly into a brokerage
account which the Corporation shall establish for the Participant at a
Corporation-designated brokerage firm (the “ESPP Brokerage Account”).  Except as
otherwise provided below, the deposited shares may not be transferred (either
electronically or in certificate form) from the ESPP Brokerage Account until the
later of the following two periods: (i) the end of the two (2)-year period
measured from the Participant’s Entry Date into the offering period in which the
shares were purchased and (ii) the end of the one (1)-year measured from the
actual purchase date of those shares.  Such limitation shall apply both to
transfers to different accounts with the same ESPP broker and to transfers to
other brokerage firms.  Any shares held for the required holding period may be
transferred (either electronically or in certificate form) to other accounts or
to other brokerage firms.

 

The foregoing procedures shall not in any way limit when the Participant may
sell his or her shares.  Those procedures are designed solely to assure that any
sale of shares prior to the satisfaction of the required holding period is made
through the ESPP Brokerage Account.  In addition, the Participant may request a
stock certificate or share transfer from his or her ESPP Brokerage Account prior
to the satisfaction of the required holding period should the Participant wish
to make a gift of any shares held in that account.  However, shares may not be
transferred (either electronically or in certificate form) from the ESPP
Brokerage Account for use as collateral for a loan, unless those shares have
been held for the required holding period.

 

The foregoing procedures shall apply to all shares purchased by the Participant
under the Plan, whether or not the Participant continues in Employee status.

 

J.                                        Assignability. During the
Participant’s lifetime, the purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant
(other than by will or the laws of descent).

 

K.                                    Stockholder Rights. A Participant shall
have no stockholder rights with respect to the shares subject to his or her
outstanding purchase right until the shares are purchased on the Participant’s
behalf in accordance with the provisions of the Plan and the Participant has
become a holder of record of the purchased shares.

 

VIII.                     ACCRUAL LIMITATIONS

 

A.                                    No participant shall be entitled to accrue
rights to acquire Common Stock pursuant to any purchase right outstanding under
this Plan if and to the extent such accrual, when aggregated with (i) rights to
purchase Common Stock accrued under any other purchase right granted under this
Plan and (ii) similar rights accrued under other employee stock purchase plans
(within the meaning of section 423 of the Code) of the Company or any Corporate
Affiliate, would otherwise permit such Participant to purchase more than $25,000
worth of stock of the Company or any Corporate Affiliate (determined on the

 

5

--------------------------------------------------------------------------------


 

basis of the Fair Market Value of such stock on the date or dates such rights
are granted) for each calendar year such rights are at any time outstanding.

 

B.                                    For purposes of applying such accrual
limitations, the following provisions shall be in effect:

 

(i)                                     The right to acquire Common Stock under
each outstanding purchase right shall accrue on the Purchase Date in effect for
the purchase period for which such right is granted.

 

(ii)                                  No right to acquire Common Stock under any
outstanding purchase right shall accrue to the extent the Participant has
already accrued in the same calendar year the right to acquire Common Stock
under one (1) or more other purchase rights at a rate equal to $25,000 worth of
Common Stock (determined on the basis of the Fair Market Value of such stock on
the date or dates of grant) for each calendar year such rights were at any time
outstanding.

 

C.                                    If by reason of such accrual limitations,
any purchase right of a Participant does not accrue for a particular purchase
period, then the payroll deductions which the Participant made during that
purchase period with respect to such purchase right shall be promptly refunded.

 

D.                                    In the event there is any conflict between
the provisions of this Article and one or more provisions of the Plan or any
instrument issued thereunder, the provisions of this Article shall be
controlling.

 

IX.                               EFFECTIVE DATE AND TERM OF THE PLAN

 

A.                                    The Plan was adopted by the Board on
November 11, 2010 and became effective on July 1, 2011.

 

B.                                    The Plan was amended on May 14, 2015 to
(i) amend the procedure for designating Participating Companies, (ii) allow for
the purchase of fractional shares, and (iii) make certain other changes to
reflect the manner in which the Plan is implemented and operated.

 

C.                                    Unless sooner terminated by the Board, the
Plan shall terminate upon the earliest of (i) July 1, 2021, (ii) the date on
which all shares available for issuance under the Plan have been sold pursuant
to purchase rights exercised under the Plan or (iii) the date on which all
purchase rights are exercised in connection with a Corporate Transaction. No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following its termination.

 

X.                                    AMENDMENT OF THE PLAN

 

The Board may alter, amend, suspend or discontinue the Plan at any time.
However, the Board may not, without the approval of the Company’s shareowners,
increase the number of shares of Common Stock issuable under the Plan or the
maximum number of shares purchasable per Participant on any one Purchase Date,
except for permissible adjustments in the event of certain changes in the
Company’s capitalization, (ii) alter the purchase price formula so as to reduce
the purchase price payable for the shares of Common Stock purchasable under the
Plan, or (iii) materially increase the benefits accruing to Participants under
the Plan or materially modify the requirements for eligibility to participate in
the Plan. In the event that the Plan is terminated prior to the last day of a
purchase period, such purchase period shall be deemed to have ended on the
effective date of such termination and there shall be no subsequent purchase
periods thereafter.

 

6

--------------------------------------------------------------------------------


 

XI.                               GENERAL PROVISIONS

 

A.                                    All costs and expenses incurred in the
administration of the Plan shall be paid by the Company.

 

B.                                    Nothing in the Plan shall confer upon the
Participant any right to continue in the employ of the Company or any Corporate
Affiliate for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Corporate Affiliate
employing such person) or of the Participant, which rights are hereby expressly
reserved by each, to terminate such person’s employment at any time for any
reason, with or without cause.

 

C.                                    The provisions of the Plan shall be
governed by the laws of the Commonwealth of Pennsylvania, without resort to that
Commonwealth’s conflict-of-laws rules.

 

XII.                          DEFINITIONS

 

The following definitions shall be in effect under the Plan:

 

A.                                    BASE SALARY shall mean the regular base
salary paid to a Participant by one or more Participating Companies during such
individual’s period of participation in the Plan, plus any pre-tax contributions
made by the Participant to any cash-or-deferred arrangement that meets the
requirements of section 401(k) of the Code or any cafeteria benefit program that
meets the requirements of section 125 of the Code, now or hereafter established
by the Company or any Corporate Affiliate. The following items of compensation
shall not be included in Base Salary: (i) all overtime payments, bonuses,
commissions (other than those functioning as base salary equivalents),
profit-sharing distributions and other incentive-type payments and (ii) any and
all contributions (other than contributions subject to sections 401(k) and 125
of the Code) made on the Participant’s behalf by the Company or any Corporate
Affiliate under any employee benefit or welfare plan now or hereafter
established.

 

B.                                    BENEFITS COMMITTEE shall mean the
Company’s Benefits Committee.

 

C.                                    BOARD shall mean the Company’s Board of
Directors.

 

D.                                    CHANGE IN CONTROL shall be deemed to have
occurred if:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 35% of the voting power of the
then outstanding securities of the Company, and such person owns more aggregate
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors than any other person;

 

(ii)                                  The consummation of (x) a merger or
consolidation of the Company with another corporation where the stockholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to 50% or more of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (y) a sale or other disposition of all or
substantially all of the assets of the Company, or (z) a liquidation or
dissolution of the Company; or

 

7

--------------------------------------------------------------------------------


 

(iii)                               A change in the composition of the Board
over a period of twelve (12) consecutive months or less such that a majority of
the Board members ceases to be comprised of individuals who either (A) have been
Board members continuously since the beginning of such period (“Incumbent
Directors”) or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Incumbent Directors who were
still in office at the time the Board approved such election or nomination;
provided that any individual who becomes a Board member subsequent to the
beginning of such period and whose election or nomination was approved by
two-thirds of the Board members then comprising the Incumbent Directors will be
considered an Incumbent Director.

 

E.                                     CODE shall mean the Internal Revenue Code
of 1986, as amended.

 

F.                                      COMMON STOCK shall mean the Company’s
common stock.

 

G.                                    CORPORATE AFFILIATE shall mean any parent
or subsidiary of the Company (as determined in accordance with Code Section 424,
whether now existing or subsequently established).

 

H.                                   COMPANY shall mean AmerisourceBergen
Corporation, a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of AmerisourceBergen
Corporation, which shall, by appropriate action, adopt the Plan.

 

I.                                        ELIGIBLE EMPLOYEE shall mean any
person who is engaged, on a regularly-scheduled basis of more than twenty
(20) hours per week for more than five (5) months per calendar year, in the
rendition of personal services to any Participating Company as an employee for
earnings considered wages under section 3401(a) of the Code.

 

J.                                        EXCHANGE ACT shall mean the Securities
Exchange Act of 1934, as amended.

 

K.                                    FAIR MARKET VALUE per share of Common
Stock on any relevant date shall be the closing selling price per share of
Common Stock on the date in question on the stock exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

L.                                     1933 ACT shall mean the Securities Act of
1933, as amended.

 

M.                                 PARTICIPANT shall mean any Eligible Employee
of a Participating Company who is actively participating in the Plan.

 

N.                                    PARTICIPATING COMPANY shall mean the
Company and each Corporate Affiliate that is authorized, in accordance with
Section V.B. of the Plan, to extend the benefits of the Plan to its Eligible
Employees.

 

O.                                    PLAN shall mean AmerisourceBergen
Corporation 2011 Employee Stock Purchase Plan, as set forth in this document.

 

P.                                      PLAN ADMINISTRATOR shall mean a
committee of two (2) or more Board members appointed by the Board to administer
the Plan. Unless otherwise designated by the Board, the Plan Administrator shall
be the Compensation and Succession Planning Committee of the Board as
constituted by the Board from time to time.

 

Q.                                    PURCHASE DATE shall mean the last business
day of each purchase period.

 

8

--------------------------------------------------------------------------------